Citation Nr: 1131755	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an increased rating for bilateral hearing loss disability, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to April 1978.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to an increased rating for defective hearing with high frequency hearing loss.  The issue has been recharacterized as indicated on the title page.

In November 2007, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In October 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development, specifically a new VA audiological examination as to the severity of his bilateral hearing loss disability.  The Veteran was afforded such an examination in December 2010 and, for the reasons explained below, the examination was adequate for rating purposes.  The RO/AMC thus complied with the Board's November 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

On VA audiological testing in May 2006, December 2007, and June 2009, the Veteran's hearing acuity was level II in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for bilateral hearing loss disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of the disability rating element of his claim in a May 2008 letter.  That letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was not provided information regarding the effective date element of his claim.  However, as the only claim on appeal is being denied, no new effective date is being assigned.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements regard is moot.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a March 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded three VA examinations, in May 2006, December 2007, and December 2010.  As discussed below, these examinations were adequate because they provided the audiometric findings necessary to apply the relative provisions of the rating schedule relating to hearing loss disability.  In addition, the May 2006 and December 2010 VA examination reports contained information regarding the functional effects of the Veteran's bilateral hearing loss disability, while the absence of such information in the December 2007 VA examination report was harmless, for the reasons stated below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for bilateral hearing loss disability is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform noncompensable rating is proper.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.

On the May 2006 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
35
55
60
100
63
Left ear
35
60
75
105+
69

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

Using Table VI, the Veteran's May 2006 examination results revealed level II hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the December 2007 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
50
60
95
59
Left ear
30
55
75
105
66

Speech audiometry revealed speech recognition ability of 94 percent in each ear.

Using Table VI, the Veteran's December 2007 examination results again revealed level II hearing in each ear.  Combining these levels according to Table VII also results in a noncompensable rating.

On the December 2010 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
40
60
70
100
68
Left ear
40
60
80
105+
71

Speech audiometry revealed speech recognition ability of 94 percent in each ear.

Using Table VI, the Veteran's December 2010 examination results again revealed level II hearing in each ear.  Combining these levels according to Table VII also results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three audiological examination reports in the claims file indicates that the appropriate rating for the bilateral hearing loss is a noncompensable one throughout the appeal period.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

In the June 2011 post-remand brief, the Veteran's representative argued that the "sterile, controlled clinical environment of the VA audiological examination does not replicate the complications of daily activities for this veteran," whose "bilateral sensorineural hearing loss is negligible but functionally it is devastating to the Veteran."

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

In this case, the May 2006 VA examiner indicated that the Veteran's situation of greatest difficulty was hearing television, at specific social environments, and talking to his five year old granddaughter.  The December 2010 VA examiner indicated that there were significant effects of the Veteran's bilateral hearing loss disability on his occupation, specifically, accurately understanding conversations in degraded listening situations.  The examiner also indicated that the effect of the bilateral hearing loss disability on daily activities was in communicating with children and in degraded listening situations.  The May 2006 and December 2010 VA examiners' recitation of these facts rendered these examination reports adequate in this regard.  See Martinak, 21 Vet. App. at 456.  ("The audiologist's report notes that the appellant's bilateral hearing loss and tinnitus '[a]ffects [his] ability to sleep' . . . . This indicates that the examiner did elicit information from the appellant concerning the functional effects of his disability.  That is all the applicable regulatory provisions require").  The May December 2007 VA examiner did not indicate the functional effects of the Veteran's bilateral hearing loss disability.  However, in light of the above quoted language from Vazquez-Flores, such is not relevant to the rating of the Veteran's bilateral hearing loss disability.  That rating is determined by a  mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The remaining question is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The argument of the Veteran's representative is essentially that the rating criteria do not account for the social and occupational impairment caused by the Veteran's hearing loss disability.  The December 2010 VA examiner indicated that the Veteran's bilateral hearing loss had "significant effects" on his occupation, and also affected his daily activities.  Therefore, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  While the Veteran noted he had difficulties accurately understanding conversations in degraded listening situations, he did not specifically indicate how this caused marked interference with employment.  Moreover, there is no evidence of frequent hospitalization due to the bilateral hearing loss disability.  Thus, there is no basis to find that the symptoms of functional impairment not contemplated by the applicable rating criteria are so significant to have rendered impractical the application of the regular schedular standards, and referral for consideration of an extraschedular evaluation for his bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the evidence, including the Veteran's testimony, does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased, compensable rating for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement an increased rating for bilateral hearing loss disability, currently rated noncompensable, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


